1/15/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “the photo-alignment films each contain at least one photo-reactive site selected from the group consisting of cinnamate, chalcone, coumarin, stilbene, azobenzene, and phenolic esters“ (emphasis added); the scope of the protection sought by “site” is not clear since each of cinnamate, chalcone, coumarin, stilbene, azobenzene, and phenolic esters are groups contained as part of a compound. Claim 1 fails to particularly point out and distinctly claim the contents of the photo-alignment films.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,921,623. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other, with both set of claims drawn to a liquid crystal display device comprising an active-matrix liquid crystal panel; a backlight, and a liquid crystal panel including a liquid crystal layer, paired substrates holding the liquid crystal layer in between, and alignment films disposed on the liquid crystal layer side surfaces of the respective substrates, characterized in that said alignment films are each photo-alignment films formed from a material exhibiting photo-alignment performance, and the liquid crystal layer contains a liquid crystal material and a radical scavenger; wherein the radical scavenger contains a compound represented by the following formula (1) 
    PNG
    media_image1.png
    134
    300
    media_image1.png
    Greyscale
.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,203,558. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other, with both set of claims drawn to a liquid crystal display device comprising an active-matrix liquid crystal panel; a backlight, and a liquid crystal panel including a liquid crystal layer, paired substrates holding the liquid crystal layer in  
    PNG
    media_image1.png
    134
    300
    media_image1.png
    Greyscale
.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,197,829. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other, with both set of claims drawn to a liquid crystal display device comprising an active-matrix liquid crystal panel; a backlight, and a liquid crystal panel including a liquid crystal layer, paired substrates holding the liquid crystal layer in between, and alignment films disposed on the liquid crystal layer side surfaces of the respective substrates, characterized in that said alignment films are each photo-alignment films formed from a material exhibiting photo-alignment performance, and the liquid crystal layer contains a liquid crystal material and a radical scavenger; wherein the radical scavenger contains a compound represented by the following formula (1) 
    PNG
    media_image1.png
    134
    300
    media_image1.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722